Citation Nr: 1536155	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  10-22 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, to include as secondary to a service-connected lumbar spine disability, and if so whether the claim should be granted.  

2.  Entitlement to an initial compensable rating for hypertension.  

3.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans' Affairs	


WITNESSES AT HEARING ON APPEAL

Appellant and B.H.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board in October 2012 remanded the case for a videoconference hearing.  A hearing was conducted in February 2013, and a transcript is of record.  The Board subsequently in October 2014 remanded the appealed issues for further development, and they now return to the Board for review.  

In a September 2004 decision, the Board previously denied service connection for an acquired psychiatric disorder, to include as secondary to a service-connected low back disorder.  An appeal as to this issue was dismissed by the United States Court of Appeals for Veterans Claims (CAVC) in February 2006 and the Board's decision became final.  The RO in the appealed July 2009 decision addressed as two separate issues a claim for service connection for an anxiety disorder, and a claim for service connection for dysthymic disorder/depression as secondary to service-connected degenerative disk disease of the lumbar spine.  However, because service connection for an acquired psychiatric disorder was previously denied by the Board on both direct and secondary bases, the Board in its October 2012 remand recharacterized both of these issues as whether new and material evidence has been submitted to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include as secondary to a service-connected lumbar spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses, and such other diagnosed psychiatric conditions should be considered by the Board to be within the scope of the filed claim).

However, the Veteran subsequently withdrew his appealed claim for service connection for an anxiety disorder, and on that basis the Board in its October 2014 decision dismissed that appeal.  The Board then in its remand requested that the RO clarify whether the Veteran wished to continue an appeal of the request to reopen a claim for service connection for depression including as secondary to service-connected lumbar spine disability.  The Veteran subsequently clarified that he did wish to continue the appeal, and the issue is thus returned to the Board.  

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND which follows the Board's DECISION, below.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied by a September 2004 Board decision.  

2.  Evidence associated with the record since the September 2004 Board decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for dysthymia.  

3.  The Veteran's diagnosed psychiatric disability during the period of the claim is dysthymia.  

4.  The Veteran's dysthymia was not present in service and is not etiologically related to service, and was not caused or permanently worsened by his service-connected lumbar spine disability.  

5.  The Veteran's hypertension has been controlled by anti-hypertensive medication during the period of the claim, but with a prior history of diastolic pressure predominantly 100 or more and requiring continuous medication for control.  At no interval during the period of the claim has the Veteran's hypertension been manifested by a diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the Board's September 2004 decision, and the Veteran's claim for service connection for a psychiatric disorder, characterized as dysthymia, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for dysthymia are not met on direct or secondary bases.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.310 (2014).

3.  The criteria for a rating of 10 percent, but no more, for hypertension have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) , requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letters mailed in September 2008.  This encompassed notice addressing the claim for service connection for hypertension which was granted by the appealed July 2009 RO decision, with the appealed claim for a compensable initial rating downstream of that decision.  It also encompassed notice for a claim for service connection for an anxiety disorder, and a request to reopen a claim for service connection for depression as secondary to service-connected degenerative disk disease, addressing requirements both to reopen a claim and to support a claim for service connection on the merits.  As discussed in the Introduction, above, these psychiatric disorder issues have been resolved in part.  The Board nonetheless finds that appropriate and sufficient VCAA notice was afforded prior to the initial adjudication of the Veteran's appealed claims in July 2009.  The Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The record also reflects that appropriate development has been undertaken in furtherance of the appealed claims.  The originating agency has obtained the service treatment records and post-service treatment records, to the extent available.  This has included obtaining VA records of treatment from VA care facilities.  Records underlying an award of Social Security disability benefits were obtained from the Social Security Administration in an 2015.  

The Veteran has been afforded an appropriate VA examination in June 2009 addressing questions of etiology of any psychiatric disability, and VA examinations in June 2009 and February 2015 addressing hypertension.  These examiners reviewed the record and duly address evidence obtained including the Veteran's history and current complaints as well as examination findings, and provided findings and conclusions supported by rationale adequate for them to be weighed against contrary evidence.  By these examinations this included a review of the Veteran's current and past mental health issues and etiology issues, and a review of past and current hypertension and its control by prescribed medication.  The February 2015 examiner also addressed the impact of hypertension on the Veteran's work capacity, as discussed below.  The Board finds that the reports of these examinations, taken together with the balance of the record, to be adequate for the Board's adjudication of the claims.  

The Veteran was also afforded opportunity to address the claims, including by testimony provided at the February 2013 hearing before the undersigned.  Neither the Veteran nor his authorized representative has expressed an additional desire to address his claims or informed that such one has not been fulfilled.  

The Board remanded the case in October 2012 and again in October 2014.  These remands required development including affording the Veteran a Board hearing; requesting that the Veteran clarify his desire to pursue his claim for service connection for depression/dysthymia; obtaining additional pertinent records to include VA, private, and SSA records; and affording the Veteran an additional examination addressing claimed hypertension.  The record reflects that the originating agency substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The record does not suggest and the Veteran has not contended that his hypertension  has significantly increased in severity since the most recent examinations.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claims.

II.  General Considerations

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Request to Reopen Claim for Service Connection for
Depression or Dysthymic Disorder; Adjudication on the Merits

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Service connection for a psychiatric disorder was denied by a September 2004 Board decision.  That decision was not appealed and therefore it is final.  38 U.S.C.A. § 7104.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the September 2004 Board decision is the last final disallowance with regard to the Veteran's claim for service connection for a psychiatric disorder, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. See 38 C.F.R. § 3.156(a).

Reopening the Claim

When the Board last denied the Veteran's claim for service connection for a psychiatric disability in September 2004, the Board then found the weight of the evidence against a causal link to service and against any association between the Veteran's back disability and his claimed psychiatric condition.  The Board based this decision in significant part on a VA examination in April 2004 wherein the examiner noted that the Veteran had episodic anxiety and mild dysthymia which was associated with fears of completing his education soon and then having to support himself financially, with any link between his back disorder and his "emotional disability," in the examiner's assessment, "not credible at this time."

Evidence received since the September 2004 Board decision includes further statements and testimony by the Veteran, numerous treatment records including treatment for variously diagnosed psychiatric disabilities, and VA examinations inclusive of a June 2009 examination addressing claimed depressive disorder as secondary to back disability.  As discussed below, the treatment records have variously assessed psychiatric disability or impairment, and the June 2009 examiner discussed the Veteran's variable presentation of psychiatric impairment and any association with service-connected back disability.  These records include some new evidence supportive or potentially supportive of the claim, and hence warrant reopening of the claim.  38 C.F.R. § 3.156.  

Adjudication on the Merits

The Veteran has contended, in effect, that he has psychiatric disability related to service or to his service-connected lumbar spine disability.  

Upon VA examination in June 2009, the examiner recounted the Veteran's history of performing work requiring physical labor essentially all of his life, and his recent college coursework to earn a degree.  He was noted to be divorced for 20 years, desiring to remarry, but having difficulties with this goal due to health problems.  He described himself as a loner, but regularly enjoyed performing karaoke as a hobby.  He also was reportedly not close with family members, citing financial constraints for not having visited them recently.  The Veteran also expressed difficulties with ill health and numerous physical and psychological symptoms.  His finances were also a concern, with associated struggles in maintaining stable housing.  He was employed in custodial work, but was on light duty for the last year.  He reported being prescribed anti-depressants by his VA psychiatrist, but stopped taking them due to recently renewed religious beliefs.  The Veteran reportedly had no history of hospitalization for mental illness.  He did report smoking marijuana since service, many times on a daily basis, though he reported being abstinent for the past three years.  

The VA examiner noted that the Veteran's self-reported psychological symptoms, which the Veteran described as severe, included guardedness, feeling unsafe at night, "possible PTSD due to childhood abuse or anger about it," and chronic worry about physical ailments, finances, and unemployment.  He also reported extreme nervousness when near violence, worry about his medications, and worry about again becoming homeless.  He denied suicidal or homicidal ideation.  The Veteran also raised questions of whether he might be bipolar or have attention deficit disorder, and reported hand tremors which were not observed by the examiner.  Additionally, he reported that he "can have problems with sleep every night" at times, and he then slept during the day.  The Veteran additionally provided his own opinion that his sleep difficulties were because he did not like being alone.  

The examiner reviewed outpatient treatment records reflecting various diagnoses including depression, anxiety, episodic depression, neurotic depression, generalized anxiety disorder, and pain disorder with psychotic features.  A personality assessment in 1999 revealed characterological traits which the examiner found to be "the primary explanation for his reported distress and psychological symptoms."  The examiner further noted that in the past the Veteran had been prescribed antidepressants and at one point sleep aids, and that when in a homeless program in 1999 he was diagnosed with dysthymia.  The examiner also noted an initial diagnosis of pain disorder when the Veteran was enrolled in a VA pain program, but the Veteran had quit that program, and the examiner therefore questioned the pain disorder diagnosis.  

The June 2009 VA examiner found an essentially normal presentation at the examination, with thinking, speech, mood, and memory all intact.  The examiner did note that the Veteran's treatment records reflected that he frequently sought psychiatric treatment and that he had perceived the symptoms as more severe than they were.  The examiner assessed dysthymia, with contributing environmental stressors including financial stress and poor social support.  

The June 2009 examiner concluded that the Veteran did not meet diagnostic criteria for a mood disorder secondary to his "medical condition," concluding rather that the Veteran's "mild depressive symptoms are better accounted for by a dysthymic disorder diagnosis."  The examiner explained that while the Veteran "worries and feel depressed about his health," this was not related to the specific back condition, but rather reflected the Veteran's "longstanding characterological traits mostly related to his chronic, rather generalized, often exaggerated distress."

Thus, in effect, the June 2009 examiner concluded that it was not at least as likely as not that the Veteran's diagnosed dysthymia and associated worry and depressed mood were due to his service-connected back disability, but rather were more generally a reflection of excessive worry and distress of a characterological nature.  The June 2009 examiner has also in effect discounted past mental health treatment assessments of various mental health conditions as more reflective of the Veteran's exaggerated reporting of symptoms and characterological preoccupation with self-perceived illness or distress.  

The Veteran, as a layperson, is not competent to address the distinctly medical question of etiology of his diagnosed dysthymia.  That is particularly the case where, as here, the Veteran has been found by examining mental health professionals to have a characterological condition resulting in exaggerated perception of symptomatology and excessive worry over self-perceived ailments.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).   While the Veteran has recently reported having completed a degree in sociology at a bachelor's level, there is no indication of requisite expertise to address his psychological conditions.  

The Board finds the weight of the evidence of records to be consistent with and supportive of the June 2009 VA examiner's findings and conclusions to the effect that the Veteran does not have a psychiatric disorder related to a specific physical ailment, rather than a characterologically-related dysthymia more generally associated with preoccupation and worries about his circumstances, health, and ailments.  This is consistent with the Veteran's past history of mental health treatment with varied diagnoses based on variously endorsed symptoms, though without observed associated significant impairment upon clinical evaluation or significant associated impairment with work or social functioning.  Thus, the Board finds the preponderance of the evidence against a mental disorder having been caused or aggravated by the Veteran's service-connected back disability.  38 C.F.R. § 3.310.  The Board also finds the preponderance of the evidence against the Veteran having a depressive disorder other than dysthymia at any time during the pendency of the appeal.  The Board additionally finds the preponderance of the evidence against dysthymia having developed in service or otherwise being causally related to service.  38 C.F.R. § 3.303.  Rather, the Veteran's dysthymia is not identified until years after service and has not been causally linked to service by competent evidence.  The Board accordingly finds that the preponderance of the evidence is against the claim for service connection for depression or dysthymia.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; Gilbert.  

V.  Claim for Higher Initial Rating for Hypertension

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.  A 40 percent rating requires diastolic pressure of predominantly 120 or more. Id.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  Id. 

Upon a February 2015 VA examination addressing hypertension, the examiner reviewed the Veteran's treatment records and noted that while the Veteran asserted that he had high blood pressure for 10 years, reviewed blood pressure readings from 2003 through 2014 showed "diastolic pressure predominantly in the 60-80 mm hg" range and "systolic pressure predominantly in the 120-130 mm hg" range.   The examiner also noted that primary care notes from September 2014 reflected that the Veteran had good blood pressure control with Lisinopril and Propanolol.  Thus, the examiner noted that the Veteran was on continuous medication for his hypertension, and that he did not have a history of diastolic pressure predominantly 100 mm hg or more.  A blood pressure reading the day of the examination was 130/80.  The examiner thereby concluded that the Veteran's hypertension was "well-controlled on current medications," and that it "does not prevent employment at either a sedentary or physically-active occupation."

Clinical findings and conclusions in past treatment and examination records, including at the prior VA examination in June 2009, are predominantly in accord with the findings and conclusions of the February 2015 VA examiner, to the effect that the Veteran's hypertension has generally been well-controlled with medication, with diastolic pressure predominantly below 100, no systemic or localized effects of hypertension identified, and no impact on work functioning. 

While the Veteran has contended including at his February 2013 hearing that his hypertension requires three medications and nonetheless is in poor control, both the recent VA examination and treatment records contrarily show good control under two medications for hypertension.  The Board recognizes that the Veteran, as a layperson, cannot be expected to possess expertise so as to properly evaluation the nature or severity of his hypertension.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Rather, hypertension is a condition distinctly requiring of medical testing (blood pressure tests) and evaluation, and hence is not subject to lay observation or within the general purview of lay knowledge.  The Veteran has not been shown to possess the requisite expertise or knowledge to address the severity of his hypertension for compensation purposes, notwithstanding his reported recent attainment of a bachelor's degree in sociology.  

Thus, while the Board has duly considered the Veteran's contentions, they cannot be recognized as competent to support greater severity of his hypertension.  

A review of past treatment records reveals that prior to establishing good control, the Veteran's diastolic pressure was frequently at or above 100 mm hg.  Thus, because the weight of the evidence is to the effect that the Veteran's hypertension has been well-controlled during the pendency of the claim under prescribed medications, the weight of the evidence favors a grant of a 10 percent rating, but no more, for the entire claim period.  The preponderance of the evidence is against his hypertension meeting criteria for higher evaluations, with diastolic pressure not predominantly 110 or more, and systolic pressure no predominantly 200 or more, at any interval during the claim period.  Hence, a still higher initial rating than 10 percent is not warranted, and staged ratings are not warranted for any intervals during the initial rating period.  Fenderson.  


ORDER

The claim for service connection for a psychiatric disability characterized as dysthymia is reopened.  

Service connection for dysthymia is denied.  

An initial evaluation of 10 percent, but no more, is granted for hypertension, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Board in October 2014 remanded the claim for service connection for a sleep disorder based on the Veteran's report of impaired sleep including due to pain associated with his service-connected back disorder, and due to a need to urinate frequently.  However, upon a VA examination in February 2015, the examiner noted that Veteran denied a history of sleep apnea and denied urinary problems on the day of the examination.  The examiner reviewed past records including two July 2014 mental health treatment notes when the Veteran reported that his sleep was "good" and "OK," and primary care notes from 2014 which included no mention of sleep difficulties.  The examiner concluded that the Veteran did not have a current sleep disorder, and conducted no tests.  In an addendum also in February 2015, the examiner clarified that the claimed disorder was sleep apnea, and "since there is insufficient evidence to warrant or confirm a diagnosis of sleep apnea or its residuals," the examiner would provide no opinion because there was no diagnosis.  

At his February 2013 hearing before the undersigned, the Veteran's representative conceded that the Veteran had not been diagnosed with a sleep disorder (hearing transcript, p. 5), but reported that the Veteran had significant problems sleeping due to pain from his service-connected back disability.  The Veteran then also asserted that his need to arise to urinate frequently was due to medications taken for his hypertension.  A witness at the hearing familiar with the Veteran's sleep patterns also attested to the Veteran's frequent arising at night.  

Because the Veteran pursued his claim and has not withdrawn his appeal as to this issue, the Board can only surmise that the Veteran has had and continues to have sleep difficulties, which the Veteran, as a layperson, is certainly competent to discern.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It remains to be ascertained whether the Veteran's sleep difficulties over the course of his claim rise to a level of disability, and whether such disability may be causally linked to a service-connected disability.  

Unfortunately, the February 2015 VA examiner did not conduct tests to ascertain whether a sleep disability was present, and did not provide any opinion addressing the Veteran's sleep disability, instead only ruling out the presence of sleep apnea.  Hence, remand for an additional examination is warranted.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including any records of care through the North Little Rock VA Medical Center, the Eastern Kansas HCS Leavenworth Division, or any other VA medical facility where he has received care, and associate these documents with the claims file. 

2.  Thereafter, afford the Veteran a VA examination by a physician with sufficient expertise to address whether the Veteran has a sleep disorder secondary to his service-connected lumbar spine disability and associated pain symptoms.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any pertinent tests or studies should be conducted.  

The examiner should be advised that the absence of a sleep apnea syndrome has been conceded, and that the question at issue is whether the Veteran has any other condition impairing sleep that is properly characterized as a sleep disorder, rather than merely some impairment of sleep associated with other circumstance or disability.  Thus the examiner should address whether a sleep disorder has been present at any time during the claim period.  

If a sleep disorder has been present at any time during the claim period, then the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder was either caused or aggravated (permanently increased in severity) by the Veteran's lumbar spine disability and/or his hypertension and any associated symptomatology (such as chronic pain, if present).  The examiner should also consider medications taken for his lumbar spine disability and hypertension, and any effect these may have on the Veteran's sleep.  The examiner should also consider other diseases or disabilities potentially impacting sleep, including the Veteran's non-service-connected diabetes mellitus.  The examiner should also address what factors or conditions play a role in the Veteran's need to arise at night to urinate, to the extent this need is present.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Undertake any other indicated development.
 
5.  Thereafter, readjudicate the Veteran's claim for service connection for a sleep disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


